DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant action is in response to an amendment filed 11/5/2021. 
Claims 2, 6, 15, 18-20, 43, 44, 91 and 94-97 are pending and under examination. 
The instant application filed 10/23/2018 is a continuation of PCT/US2017/036525 filed 6/18/17 which claims priority to provisional application 62/347,302 filed 6/8/2016. 

Information Disclosure Statement
An information disclosure statement filed 11/8/2021 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as an ISR and invitation to pay fees have been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Response to Amendments
Applicants’ amendment is sufficient to overcome the objections  and the previous rejection under 103.has been overcome.  

Claim Objections
Claims 6, 14 and 91 are objected to because of the following informalities: for consistency, the subtext of the claims should be amended as the base claim has been. It would be proper to recite –-the genome--.  Appropriate correction is required.

Claim 91 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 91 recites that the recombinant viral genome is self-complementary which is already a component of claim 2.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6, 15, 18, 19, 91 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martino et al (Blood, 2011, page 1-39) in view of Gao et al (US 20130101558) and Klinman et al (US 8,053, 422) and Schwerk and Savan (J Immunol. 2015, 2963–2971).  This is a new rejection necessitated by applicants’ amendment.
The instant claims are drawn to an scAAV comprising a TLR9 inhibitor in the 5’ or 3’ UTR of the AAV genome. The TLR9 inhibitor is specifically 3 copies of SEQ ID NO:6. 

Independent of the capsid or expression cassette, scAAV vectors induced dose-dependent innate responses by signaling through TLR9. Increased innate responses to scAAV correlated with stronger adaptive immune responses against capsid (but not against the transgene product). However, these could be blunted by transient inhibition of TLR9.

This is done by administering the TLR9 inhibitor into the scAAV (see figure 4). The goal is to reduce innate inflammatory responses to AAV in the liver (see e.g. page 8). 
With regard to design therapeutic protocols, our data show that innate and adaptive responses to scAAV vectors can be effectively suppressed by blocking TLR9 signaling (albeit the effect on antibodies against capsid was largely transient).

	In contrast to administering the inhibitor separately, the art is replete with references teaching insertion of nucleic acid inhibitors in the UTR of genes either 5’ or 3’. Gao et al teach that expression of inhibitors from the 3’ UTR of the virus e.g. scAAV furthermore with therapeutic genes (¶0009, 0032 and 0048). It has been found that this region (Schwerk and Savan) is critical via construction in controlling immune response (page 2, ¶3). 
	As to the inhibitor, such an inhibitor as that claimed is identified in the art (see Klinman, ¶0101).  	 
(0101) In one embodiment, the suppressive ODNs have a sequence comprising at least one of the human telomere-derived TTAGGG suppressive motifs. In some examples, the ODN has at least one TTAGGG motif, and in certain examples, the ODN has multiple TTAGGG motifs. For example, in particular embodiments, the ODN has from about two to about 20 TTAGGG motifs. In this context, "about" refers to a difference of an integer amount. Thus, in some examples, the suppressive ODNs have from two to five TTAGGG motifs, such as three or four TTAGGG motifs. In some embodiments, the ODN includes or consists of three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen or fifteen TTAGGG motifs. 

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the sequence of Klinman et al into the 
Gao et al teach i.e. a reporter gene (figure 1). As well, inducible promoters are taught )see e.g. ¶0069). 

Claims 20, 43, 44 and 95-97 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al (Blood, 2011, page 1-39) in view of Gao et al (US 20130101558) and Klinman et al (US 8,053, 422) and Schwerk and Savan (J Immunol. 2015, 2963–2971) as applied to claim s 2, 6, 15, 18, 19, 91 and 94 above, and further in view of Gilliet et al (US 20110033448) and Lee (US 20180275120). This is a new rejection necessitated by applicants.
A TLR9 inhibitor represented by SEQ ID NO:9 is known in the art (Gilliet et al). 
RESULT 1
US-11-957-959A-6
; Sequence 6, Application US/11957959A
; Publication No. US20110033448A1
; GENERAL INFORMATION
;  APPLICANT: Michel Gilliet
;  APPLICANT:Roberto Lande
;  APPLICANT:Yong-Jun Liu
;  TITLE OF INVENTION: Inhibitors of LL-37-Mediated immune
;  TITLE OF INVENTION:reactivity to self nucleic acids
;  FILE REFERENCE: 019856.0170
;  CURRENT APPLICATION NUMBER: US/11/957,959A
;  CURRENT FILING DATE: 2008-07-18
;  PRIOR APPLICATION NUMBER: 60/870,375
;  PRIOR FILING DATE: 2006-12-15
;  NUMBER OF SEQ ID NOS: 7

; SEQ ID NO 6
;  LENGTH: 25
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetically created sequence
US-11-957-959A-6

  Query Match             100.0%;  Score 25;  DB 31;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTAGGGTTAGGGTTAGGGTTAGGG 25
              |||||||||||||||||||||||||
Db          1 TTTAGGGTTAGGGTTAGGGTTAGGG 25
  
Gilliet teaches that this sequence could be expressed by a vector 
7.  A molecular inhibitor comprising an oligonucleotide that binds to a marker specific to pathogenic interferon production.
13.  A vector encoding and capable of expressing an oligonucleotide according to claim 7.

Copies of decoy can be linked together as taught by Klem et al wherein linkers comprising AAAAA are known in the art (see e.g. Lee, ¶0044). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use known related sequences and methods of using linkers as demonstrated by Gilliet and Lee in the combined AAV of Martino et al in view of Klinman and Gao et al in view of Schwerk and Savan. Such a modification would have resulted in a virus encompassed by the claimed invention. As noted above: 1) Martino et al teach the impact of reducing TLR9 for scAAV administration by use of TLR9 inhibitors; 2) Gao et al in view of Schwerk and Savan teach the benefit and ability of insertion in the UTR of the vector 3) Klinman et al teach the recited oligonucleotide sequence is known and not new in the art 4) SEQ ID NO:9 is known for the use as an inhibitor of TLR9 5) as are linkers with oligos as demonstrated by Lee. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that a virus could have been used to express the TLR9 inhibitors from the scAAV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633